Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4 and 14-18 are pending.  Claims 5-13 have been canceled.   Note that, Applicant’s amendment and arguments filed 12/28/21 have been entered.  
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 9/28/21 have been withdrawn:
	None. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,399,981 in view of Letzelter et al (US 2014/0179586) and Rohm and Haas – Acusol 445/445N/445ND.

‘981 does not teach the use of a homo- or copolymer of (meth)acrylic acid which is partially or fully neutralized with alkali or a method of formulating a powder or granule containing a chelating agent, a homo- or copolymer of (meth)acrylic acid which is partially or fully neutralized with alkali, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Letzelter et al teach a multi-compartment water-soluble pack comprising a cleaning composition and an enveloping material where the pack comprises a first compartment containing a first composition in liquid form comprising a hygroscopic 
Rohm and Hass teach Acusol 445 which is a homopolymer of acrylic acid which may be partially or fully neutralized with sodium.  Acusol 445 has a molecular weight 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a homo- or copolymer of (meth)acrylic acid which is partially or fully neutralized with alkali in the granule taught by ‘981, with a reasonable expectation of success, because Letzelter et al teach the use of a homo- or copolymer of (meth)acrylic acid which is partially or fully neutralized with alkali as a suitable polymer in a similar composition; Rohm and Haas teach that the use of a homo- or copolymer of (meth)acrylic acid which is partially or fully neutralized with alkali provides anti-precipitation which allows it to reduce in the wash bath precipitation of inorganic salts; crystal distortion which minimizes adherence of salts on surfaces and facilitates their elimination by rinsing; and it is a good dispersant for soils and will help prevent their redeposition on surfaces in particular glass and dishware and further, ‘981 teaches the use of polymers in general and such properties would be desirable in the compositions taught by ‘981.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a powder or granule containing a chelating agent, a homo- or copolymer of (meth)acrylic acid which is partially or fully neutralized with alkali, and the other requisite components of the composition in the .
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using EP 2,399,981 in view of Letzelter et al and Rohm and Haas – Acusol 445/445N/445ND, Applicant states that the claimed method advantageously provides a powder or granule wherein the at least one chelating agent and at least one homo- or copolymer are dispersed, while ‘981 does not disclose or suggest such a method.  Applicant states that ‘981 teaches stable coated particles of GLDA in which polymers are provided as part of the coating and therefore, ’981’s process does not provide a powder or granule wherein the alleged at least one chelating agent is dispersed in a polymer.  
In response, note that, ‘981 clearly teaches that further additives such as scale-inhibiting polymers may be used in the core of the particle in conjunction with a chelating such as glutamic acid N,N-diacetic acid, wherein a solution of GLDA and other additives is dried to form a particle (See paras. 34-59).  The Examiner asserts that this teaching of ‘981 would clearly fall within the scope of mixing the chelating agent and polymer in water to form a solution and then removing most of the water to form a particle or granule as recited by  the instant claims.   Additionally, the Examiner asserts that Letzelter et al and Rohm and Haas are analogous prior art relative to the claimed 

The data provided in the instant specification is not commensurate in scope with the instant claims.  For example, the instant claims are open to a given group of chelating agents in a given amount and a broad group of homo- or copolymers in broad amounts, while the instant specification provides data with respect to only several specific embodiments which is not commensurate in scope with the instant claims.  Note that, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); See MPEP 716.02(d)(I).  Applicant has not provided on this record a sufficient basis for concluding that the generic scope of protection sought by claim 1 is reasonably commensurate with the showing of alleged In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is inadequate proof); In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (Even assuming that the results were unexpected, Harris needed to show results covering the scope of the claimed range.  Alternatively, Harris needed to narrow the claims).   Note that, the evidence in the Specification is not commensurate in scope with the appealed claims.  In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal”.  Appellants have not established that the results using the single embodiment in (Example 3) is representative of the results which would be obtained over the broad scope of compositions covered by the claims).   
Additionally, Table 1 on page 22 of the instant specification appears to be incomplete as noted by the entries “n.d.” and therefore, the picture of the comparative data is incomplete and no objective determination as to the unexpected and superior results of the claimed invention can be made.  Thus, the Examiner asserts that the comparative date provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/March 8, 2022